Motion to dismiss appeal from the order denying resettlement of ease denied unless respondents stipulate that there may be added to the printed record on appeal from the judgment a statement to the effect that the first and third defenses relating to payment and accord and satisfaction were stricken out by the court upon the trial, and those questions taken from the jury, and exceptions taken to such rulings. If such stipulation be filed within five days, the motion is granted. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.